Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “supplemental frame extension configured to be removably coupled to the frame or to the frame extension, wherein the supplemental frame extension has a sidewall height less than a sidewall height of the frame extension” of claim 5 and 17; , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4  is/are rejected under 35 U.S.C. 102a as being anticipated by Rokowski (U.S. Patent # 5,535,664).

Regarding claim 1, Rokowski discloses a modular heated display system (abstract, with  “stackable cookers”) comprising: 
a heating element (Fig. 4, upper cooking plate 52 with heating element 58); 
a frame (sidewall 56 of top cylindrical cooker 46, figs. 1 & 4) configured to support the heating element (supports 54 within it) ; and 
a frame extension (stackable cookers 82 also provide a support frame) removably coupled to the frame (12) opposite (below) the heating element, wherein the frame extension is configured to elevate the frame and the heating element above a supporting surface (top of base 12).  

Regarding claim 2, Rokowski discloses all the limitations of claim 1, as above, and further discloses the modular heated display system comprising; a non-planar lower frame edge terminating the frame opposite the heating element ( column 2 lines 41-47, female receptacle by edge of wall 86 in conjunction with the bottom edge of 86); and a non-planar upper frame extension edge terminating the frame extension (top prong 32, beyond top edge 84), wherein the non-planar upper frame extension edge is shaped to mate with the non-planar lower frame edge when the frame extension is coupled to the frame.  

Regarding claim 3, Rokowski discloses all the limitations of claim 2 as above, and further discloses the modular heated display system wherein at least one of the frame or the frame extension comprises a supplemental structure (the connection between the prongs) preventing lateral movement at a point of contact (contact point between the male and female part of the prongs and receptacle) between the lower frame edge and the upper frame extension edge (column 2 lines 46-52, the prongs that couple together prevent lateral movement from each-other as they are seated on each other).  

Regarding claim 4, Rokowski discloses all the limitations of claim 1, as above, and further discloses the modular heated display system wherein the frame extension may be removably coupled and uncoupled from the frame without the use of tools (column 2 lines 46-51; the cookers are “seated” on each other and the “male” and “female” parts of the prongs are “coupled” to each other, and the cooking units can be in any order on the frame.  This clearly communicates that the coupling is done without tools, but just these units are “seated” on each other in the correct orientation to have their prongs and receptacles couple, essentially plug in together).  

Regarding claim 16, Rokowski discloses a method of implementing a heated display system comprising: providing a heated display unit comprising a heating element (fig. 3, element 58) and a frame (cylindrical cooker 46), said frame comprising a non-planar lower frame edge opposite the heating element (column 2 lines 41-47, female receptacle 106 by edge of wall 86 in conjunction with the bottom edge of 86); coupling the frame to a frame extension (one of the cooking units 82, with sidewall 86) having a non-planar upper frame extension edge (prongs 104 in conjunction with frame top 84, column 2 lines 41-47) , wherein the non-planar upper frame extension edge is mated with the non-planar lower frame edge (coupling of pronged extension); and placing the coupled heated display unit and frame extension onto a supporting surface (top edge 14 of base 12), to elevate the heating element to a first height above the supporting surface. 

Claim(s) 11,  15 is/are rejected under 35 U.S.C. 102a as being anticipated by Hartsfield, JR (U.S. Patent Application Publication 2008/ 0283440).
Regarding claim 11, Hartsfield discloses a heated display comprising: a heating element (fig. 6, 28); a frame (upright structures 12) configured to support the heating element at a selected height above a supporting surface (the level of support tray 8, which is about the level of the table, fig. 1);  a light source (29A) operatively associated with an underside of the heating element; and control electronics configured to cause the light source to project light to the supporting surface below the frame when the heating element is active (the light projects down, towards the supporting surface, parallel with 8).  
Regarding claim 15, Hartsfield discloses all the limitations of claim 11, as above but does not further teach a heated display comprising: a frame sidewall (sidewall of tray support 6, fig. 8) preventing direct observation of the light source when the heated display is placed upon the supporting surface; and an opening in the frame sidewall permitting the shaped illumination pattern to be viewed on the supporting surface (there is an opening so illumination can be seen on surface 18).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rokowski (U.S. Patent # 5,535,664).
Regarding claim 5, Rokowski discloses all the limitations of claim 1, as above, and further discloses a modular heated display system comprising a supplemental frame extension (sidewall of another of heating units 82 with sidewall 86) configured to be removably coupled to the frame (attached to 46 with sidewall 50) or to the frame extension (another of the sections 82 with sidewalls 90).  He does not teach explicitly, however, wherein the supplemental frame extension has a sidewall height less than a sidewall height of the frame extension.  However, it is noted that the heating sections may be seated on the base in any order, and anyone of the heating sections may be on top(column 5 line 64 – column 6 line 3).  It is noted that, of the 4 modular sections, 3 are identically numbered (cooking sections 84) and one is labeled differently (cooking section 52).  Presumably, although not indicated in the figures, the differently numbered elements are different regarding some parameters, and we already know that they have the same circumference as they can work together no matter which one is stacked on which one.  Since the designation of “the heating element” and “the frame” is connected to the upper most heating chamber, and since any one of them could be on the top, it means that the other heating sections, below the top one, could be designated arbitrarily “the frame extension” and “the supplemental frame extension” as they extend up from the base.  Thus, it would have been obvious to one having ordinary skill of the art at the time of the invention to have one of the other heating section (elements 82) on the top of the heating stack and the other heating sections below it, as taught by the reference, and that would satisfy the limitation of “wherein the supplemental frame extension has a sidewall height less than a sidewall height of the frame extension” given that one of either of the heating sections, differently labeled, has a different height than the other one (sidewalls 50 and 86), so certainly one is smaller than the other.

Regarding claim 17, Rokowski discloses all the limitations of claim 16, as above, and further discloses a device comprising: elevating the heating element to a second height above the supporting surface by coupling the frame to a supplemental frame extension (another one of heating chambers 82 with a sidewall 86), but Rokowski does not disclose having a side wall height of the supplemental frame extension less than a sidewall height of the frame extension.  However, it is noted that the heating sections may be seated on the base in any order, and anyone of the heating sections may be on top(column 5 line 64 – column 6 line 3).  It is noted that, of the 4 modular sections, 3 are identically numbered (cooking sections 84) and one is labeled differently (cooking section 52).  Presumably, although not indicated in the figures, the differently numbered elements are different regarding some parameters, and we already know that they have the same circumference as they can work together no matter which one is stacked on which one.  Since the designation of “the heating element” and “the frame” is connected to the upper most heating chamber, and since any one of them could be on the top, it means that the other heating sections, below the top one, could be designated arbitrarily “the frame extension” and “the supplemental frame extension” as they extend up from the base.  Thus, it would have been obvious to one having ordinary skill of the art at the time of the invention to have one of the other heating section (elements 82) on the top of the heating stack and the other heating sections below it, as taught by the reference, and that would satisfy the limitation of “wherein the supplemental frame extension has a sidewall height less than a sidewall height of the frame extension” given that one of either of the heating sections, differently labeled, has a different height than the other one (sidewalls 50 and 86), so certainly one is smaller than the other

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield, JR (U.S. Patent Application Publication 2008/ 0283440).
Regarding claim 12, Hartsfield discloses all the limitations of claim 11, as above, but does not further disclose a device wherein the control electronics are further configured to cause the light source to project light to the supporting surface below the frame when the heating element is inactive, but at a temperature above an ambient temperature.  However, it is noted that the lights for illumination (29A) are separate than the heating elements (28) and (28A) and these can all be controlled by the controller (controller 66, ¶40).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to control the light, illuminating the food, even if the heater has gone off (but is still above ambient temperature) in order to allow people to still access the food and know it is available, even if the food, as presented, is not quite as hot as it was, for instance, at the end of a function, when turning off the heaters but still having the lights on, to indicate continued plate access, in order to prepare for cleaning up and putting the food and devices away.

Claim(s) 13, 14 is/are rejected under 35 U.S.C. 103a as being obvious over Hartsfield, JR (U.S. Patent Application Publication 2008/ 0283440) in view of Morrow (U.S. Patent D392,406).
Regarding claim 13, Hartsfield discloses all the limitations of claim 11, as above  but does not further disclose a heated display comprising a safety grid attached to the frame below the light source.  However, Morrow teaches a safety grid over the light to protect from damage and exterior conditions.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hartsfield with Morrow to have a safety grid attached to the frame below the light source, in order to protect the light source from damage and handling abuse due to environmental and external conditions.
Regarding claim 14, Hartsfield in view of Morrow teaches all the limitations of claim 13, as above, and he would further teach the device comprising comprising safety grid openings in the safety grid configured to form a shaped illumination pattern in the light projected from the light source to the supporting surface (the grid shape would invariably be present on the surface being illuminated 28 or 29A shining down onto surface 18, which is on tray 8, thus this would have been apparent in the combination above, once the grid is taught)



Allowable Subject Matter
Claims 6-10, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 and 18 require a modular heated display system comprising: a light source operatively associated with an underside of the heating element; and  10control electronics configured to cause the light source to project light to the supporting surface below the frame when the heating element is active.   This claims that the light source is below the heating element and is configured to project down.  Even if a light source could somehow be combined with Rokowski, to somehow indicate the heating element is active, during service, for instance, either the light would be below the heating element configured to shine up, or it would be above the heating element, both of these options seen in Lerner (U.S. Patent Application Publication 2004/ 0188414; Fig. 10A, ¶0078).  Claims 7-10 depend on claim 6 and 19-20 depend on claim 18.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761